Order modified by requiring the payment of forty-five dollars costs instead of fifteen dollars, as a condition of the amendment, and by eliminating therefrom the provision: “ That the answer of the defendant to the amended complaint be, and it hereby is, deemed to be its answer to the said reamended complaint; ” and as so modified affirmed, without costs to either party as against the other. It is further ordered that the defendant have twenty days from the service of this order and the payment of the costs within which to answer theTeamended complaint as it shall be advised. When a complaint is amended it takes the place of the original complaint, and the defendant has the right to answer as he shall see fit. It is not within the power of the court to require that defendant’s answer to the complaint so amended shall be the same as its answer to the original complaint. We think the provision of section 723 of the Code of Civil Procedure, that the case retain its place on the calendar, is applicable'to a reamended complaint as well as to an amended complaint. The suggestion to the contrary is entirely too technical. Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ., concurred.